F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                               JUL 17 1997
                                    TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                   Clerk


 CHARLES A. EKBERG,

               Plaintiff - Appellant,                        No. 96-1331
          v.                                                (D. Colorado)
 UNITED STATES OF AMERICA,                             (D.C. No. 95-WY-2105)
 UNITED STATES DEPARTMENT OF
 AGRICULTURE, UNITED STATES
 FOREST SERVICE,

               Defendants - Appellees.




                              ORDER AND JUDGMENT*


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
          Charles A. Ekberg appeals the district court’s dismissal of his pro se action against

the United States of America, the Department of Agriculture, and the United States Forest

Services. He contends that the district court erred by finding that he lacked standing. We

affirm.

          Ekberg brought this suit seeking damages for breach of contract and fraud due to

the government’s failure to complete an exchange of private land for government land.

Noting that Ekberg was not the owner of the private land, the district court concluded that

he lacked standing to bring the claim. We review the district court's rulings on standing

de novo. Mountain Side Mobile Estates Partnership v. Secretary of Housing & Urban

Dev., 56 F.3d 1243, 1249 (10th Cir. 1995).

          Although Ekberg concedes that he never owned the private land, he asserts that he

had a contract interest to purchase it from the true owners (his parents), and he further

complains that he expended substantial personal funds when he represented the true

owners in trying to effectuate the exchange.1 However, Ekberg’s own affidavit indicates

that he represented the true property owners, not as a contract buyer, but pursuant to a

power of attorney. R. Vol. I, Tab 22 (Affidavit dated February 12, 1996, at ¶ 2, page 2.

Moreover, at the time Ekberg brought this suit, the true owners had transferred the private




        As the district court noted, Ekberg’s responsive pleadings also indicate that the
          1

property owners have refused to sell the property to him, and that, consequently, he has
placed a lis pendens against the property. R. Vol. I, Tab 22.

                                               -2-
property into two trusts,2 which had entered into a contract to sell the property to a third

party.3 Id., Tab 15, at Ex. 5.

       We have reviewed the entire file and, for substantially the same reasons set forth

by the district court in its order of dismissal, id., Tab 33, we AFFIRM.

                                                   ENTERED FOR THE COURT


                                                   Stephen H. Anderson
                                                   Circuit Judge




       2
        Ekberg, along with his other siblings, is a contingent beneficiary of the trusts. R.
Vol. I, Tab 15, Ex. 2.
       3
        Ekberg brought an unsuccessful suit challenging this contract. In the Matter of
the Harold M. Ekberg Family Trust and the Secrie L. Ekberg Living Trust, No. 95-1336
(Cir. Ct. S.D. filed Dec. 22, 1995). Appellee’s Supp. App. at 89-91.

                                             -3-